Citation Nr: 1211975	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to March 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a bipolar disorder and a low back disability.  

In February 2010, a travel board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In an August 2010 Board decision, service connection for a bipolar disorder was granted and the matter of service connection for a low back disability was remanded so that treatment records utilized in a disability determination by the Social Security Administration (SSA) could be obtained and a VA examination be conducted.  This has been accomplished and the issue of service connection for a low back disability has been returned for further appellate consideration.  

As noted in the August 2010 Board decision, the  issue of entitlement to a total rating by reason of individual unemployability due to service connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.







REMAND

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

In this case, the Board remanded in August 2010 for a VA examination to determine, in part, whether the Veteran's disability clearly and unmistakably preexisted service, and, if so, whether it clearly and unmistakably was not aggravated by service.  The examination was conducted in February 2011, and the report contains an opinion that the disability clearly and unmistakably preexisted service.  Where the opinion falls short, however, is with regard to the question of whether the disability clearly and unmistakably was not aggravated beyond natural progression during service.  As to this matter, the examiner initially noted the following:

She did not undergo an increase beyond natural progression during service.  The back problem or low back disability was clearly and unmistakingly [sic] present at entry into service and the fall off the ladder did not cause any significant change.

While this opinion on its face is not supportive of the Veteran's contentions, it falls well short of meeting the Wagner standard requested in the Board's remand.  Further complicating this situation is this later comment, which could be read as leaving open a 50 percent possibility of an in-service worsening:

It is, therefore, as likely as not that she had the pain beginning in service and that it did not undergo any appreciable change while she was in service.

In the August 2010 remand, the Board included very strict instructions for Wagner compliance in the requested medical opinion because of the stringency of this standard.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) ("[t]he clear-and-unmistakable-evidence standard is an 'onerous' one ... and requires that the no-aggravation result be 'undebatable'").  Because the opinion did not meet these standards, the remand instructions were not fulfilled in their entirety, and the examination report must be returned to the examiner, or a similarly qualified medical professional, for correction.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the February 2011 examination, or another qualified medical professional if that examiner is unavailable.  The examiner must review the entire claims file and answer the following questions: 1) did the Veteran's claimed low back disorder clearly and unmistakably preexist service, and 2) if so, did the low back disorder clearly and unmistakably not undergo an increase in severity beyond natural progression during service?

The examiner is reminded that the "clearly and unmistakably" standard is an "onerous" standard and that any opinion rendered must be phrased in that terminology.  See Cotant, supra.  All opinions must be supported by a complete rationale in a typewritten report.

2.  Then, readjudicate the claim.  If the determination remains unfavorable, the Veteran and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


